6-96-028-CV Long Trusts v. Dowd                                     


















In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00031-CV
______________________________



IN RE:  EARNEST CARL WILSON




                                                                                                                                                             

Original Mandamus Proceeding





                                                                                                                                                             
                          


Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter



MEMORANDUM OPINION

            Earnest Carl Wilson has filed a petition for writ of mandamus in which he asks this Court
to order the district clerk of Harrison County, Sherry Griffis, to comply with the provisions of an
order granting expunction that was entered by the 71st Judicial District Court.  Our authority to
provide mandamus relief is circumscribed by the statute which provides such authority.  This Court
has jurisdiction to issue a writ of mandamus against "a judge of a district or county court in the court
of appeals district."  Tex. Gov't Code Ann. § 22.221(b) (Vernon 2004).  In the context of this
situation as described by the relator, we have no mandamus jurisdiction over a district clerk. 
            We deny the petition.



                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          March 6, 2006
Date Decided:             March 7, 2006